Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 12/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,236,634 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION:
Under “CROSS-REFERENCE TO RELATED APPLICATIONS”, in paragraph [001] of page 1, after “a continuation of U.S. Patent Application No. 14/220,062”, add “, now Pat. No. 9,236,634,”.

Reasons for Allowance
Claims 1, 3-9, 11, 15-16, 24 and 28-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts to claims 1, 11 and 28 are considered to be Adachi et al. (US 20040081895 A1), Li et al. (CN 1385918) and Haruna et al. (US 20070196740 Al).  However, none of these references, either individually or in combination, teaches or fairly suggests the poly(bis(4-(ethoxycarbonyl)phenoxy)phosphazene of claim 1 and the poly(methyl vinyl ether-alt-maleic anhydride) of claims 11 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAIXIA ZHANG/Primary Examiner, Art Unit 1723